DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference number 44 in Figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 9 recites in part “that the reduced wall thickness (52) of the extrusion coating (22) within the overlap region (58) is between 1 mm and 2 mm”.  However, the subject specification fails to provide antecedent basis for this limitation.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a heating element” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 9 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the specification fails to provide any corresponding structure for the “heating element” in claim 1.  Thus, the “heating element” is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 2 – 9 and 11 are rejected by virtue of depending from rejected claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim limitation “heating element” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 5 recites in part “the heating element enclosed by the extrusion coating replaces a filter cover” at lines 2 – 3.  However, the filter cover is not part of the apparatus being claimed, but instead appears to be a component of a prior art device.  Accordingly, it is not clear what the scope of claim 5 is.  Further, since the filter cover is not part of the claimed invention, it is not clear if claim 5 further limits claim 1 in any way.  For examination purposes, no weight will be afforded to the limitation “replaces a filter cover”, and thus the scope of claim 5 is the same as the scope of claim 1.
Claim 6 recites the limitation "the intake region" at line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the intake region" at line 3.  There is insufficient antecedent basis for this limitation in the claim.
The term "essentially" in claim 9 is a relative term which renders the claim indefinite.  The term "essentially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 9 recites in part “the intake duct extends essentially along a flat heating element” at lines 3 – 4.  However, claim 9 depends from claim 1, which introduced “a heating element” at line 5.  Thus, it is unclear of the flat heating element of claim 9 is the same as the heating element of claim 1.  For examination purposes, the flat heating element of claim 9 will be interpreted as the same as the heating element of claim 1.
Claim 11 recites in part “a method for thawing a freezable operating/auxiliary medium (12) in an exhaust gas posttreatment system of compression internal combustion engines, the method comprising using the apparatus as claimed in claim 1”.  Claim 11 purports to claim a process without setting forth any steps involved in the process, and thus raises an issue of indefiniteness.  See MPEP 2173.05(q).
Claims 2 – 4 and 8 are rejected by virtue of depending from rejected claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haeberer et al. (German Patent Application Publication No. DE 102009046954 A1).

    PNG
    media_image1.png
    521
    802
    media_image1.png
    Greyscale

Regarding claim 1, as best understood in view of the 112(a) and (b) issues noted above, Haeberer discloses an apparatus for controlling the temperature of a freezable operating/auxiliary medium stored in a storage tank (1) for exhaust gas posttreatment in compression internal combustion engines, the apparatus comprising an intake duct wall (intake duct wall) of an intake duct (5) formed by an extrusion coating (15) of a heating element (14) within an overlap region (overlap region) (See Figure 1 and annotated Figure 4 above; paragraphs [0022] – [0026]).
	Regarding claim 2, Haeberer further discloses that the intake duct (5) is delimited by the extrusion coating (15) of the heating element (14) and by a filter (6) (See annotated Figure 4; paragraphs [0022] – [0026]).
	Regarding claim 3, Haeberer further discloses that the extrusion coating (15) of the heating element (14) has a reduced wall thickness in the overlap region (overlap region) (See annotated Figure 4; as shown in Figure 4, the extrusion coating in the overlap region has a thickness that is reduced compared to the thickness of the extrusion coating above and to the left of the heater).
	Regarding claim 4, Haeberer further discloses that a thermal resistance between the heating element (14) and the intake duct (5) is only provided by the thermal resistance of the extrusion coating (15) of the heating element (14) (See annotated Figure 4; as there are no other components between the heating element and the intake duct, the thermal resistance is only provided by the extrusion coating).
Regarding claim 5, as best understood in view of the 112(b) issues noted above, Haeberer further discloses that the heating element (14) enclosed by the extrusion coating (15) replaces a filter cover (See the rejection of claim 1 above; as noted above, no weight has been afforded to the limitation “replaces a filter cover”, and thus the scope of claim 5 is the same as the scope of claim 1).
Regarding claim 6, as best understood in view of the 112(b) issues noted above, Haeberer further discloses that a filter nonwoven material (6), which is wetted on an upper side and on a lower side by operating/auxiliary medium, is accommodated in the intake region (intake region) of the intake duct (5) (See annotated Figure 4; paragraphs [0022] and [0023]).
Regarding claim 7, as best understood in view of the 112(b) issues noted above, Haeberer further discloses that the heating element (14) having extrusion coating (15) overlaps both the intake duct (5) and also the intake region (intake region) located in front of the intake duct (5) in the storage tank (1) (See annotated Figure 4).
Regarding claim 11, as best understood in view of the 112(b) issues noted above, Haeberer discloses a method for thawing a freezable operating/auxiliary medium in an exhaust gas posttreatment system of compression internal combustion engines, the method comprising using the apparatus as claimed in claim 1 (See the rejection of claim 1 above).

Claims 1, 4, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haeberer et al. (German Patent Application Publication No. DE 102011006105 A1) (hereinafter referred to as Haeberer 105).

    PNG
    media_image2.png
    480
    920
    media_image2.png
    Greyscale

Regarding claim 1, as best understood in view of the 112(a) and (b) issues noted above, Haeberer 105 discloses an apparatus for controlling the temperature of a freezable operating/auxiliary medium stored in a storage tank (12) for exhaust gas posttreatment in compression internal combustion engines, the apparatus comprising an intake duct wall (intake duct wall) of an intake duct (15) formed by an extrusion coating (7) of a heating element (4) within an overlap region (overlap region) (See annotated Figure 4 above; paragraphs [0025] – [0031]).
Regarding claim 4, Haeberer 105 further discloses that a thermal resistance between the heating element (44) and the intake duct (15) is only provided by the thermal resistance of the extrusion coating (7) of the heating element (4) (See annotated Figure 4; as there are no other components between the heating element and the intake duct, the thermal resistance is only provided by the extrusion coating).
Regarding claim 5, as best understood in view of the 112(b) issues noted above, Haeberer 105 further discloses that the heating element (4) enclosed by the extrusion coating (7) replaces a filter cover (See the rejection of claim 1 above; as noted above, no weight has been afforded to the limitation “replaces a filter cover”, and thus the scope of claim 5 is the same as the scope of claim 1).
Regarding claim 8, Haeberer 105 further discloses that a first materially-bonded joint (20) is embodied as a circumferential weld seam between the extrusion coating (7) and further components of the storage tank (12) (See annotated Figure 4; paragraphs [0026] and ]0027]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Haeberer.
Regarding claim 9, as best understood in view of the 112(b) issues noted above, Haeberer further discloses that the intake duct (5) extends essentially along a flat heating element (14) (See annotated Figure 4).
Haeberer discloses the claimed invention except for that the reduced wall thickness of the extrusion coating (15) within the overlap region (overlap region) is between 1 mm and 2 mm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the reduced wall thickness of the extrusion coating within the overlap region to be between 1 mm and 2 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum of workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, the subject specification does not disclose any special reason for the reduced wall thickness of the extrusion coating within the overlap region to be between 1 mm and 2 mm.

Conclusion
Accordingly, claims 1 – 9 and 11 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON D SHANSKE/Primary Examiner, Art Unit 3746